Mikoll, J.,
dissents and votes to confirm in the following memorandum. Mikoll, J. (dissenting). I respectfully dissent. Complainant initiated a petition signed by her and other female employees alleging discriminatory practices by the employer against female employees in hiring practices and work benefits. The employer called claimant into his office about the petition and, after an angry confrontation, the employer suspended her for three days. In answer to a question of why he gave her three days off without pay, he said, "Because I think she should have come to me if she wanted something different, or the office manager or the general manager, instead of this.” He admitted that complaints made by other employees do not result in suspensions of such employees. The appeal board found that though the employer was not guilty of discrimination based on sex against complainant and other female office workers, he did discriminate against complainant because she opposed practices which she believed to be discrim*1017inatory in violation of the Human Rights Law. There is no inconsistency in these findings. Even though the appeal board found that complainant erred in the conclusions she made about the practices of her employer vis-á-vis female workers, there is substantial evidence in the record for the conclusion made by the appeal board that claimant was suspended and terminated for her temerity in lodging such a complaint. Section 296 (subd 1, par [e]) of the Executive Law provides: "1. It shall be an unlawful discriminatory practice: * * * (e) For any employer * * * to discharge, expel or otherwise discriminate against any person because he has opposed any practices forbidden under this article or because he has filed a complaint, testified or assisted in any proceeding under this article.” (Emphasis added.) The finding of personal discrimination against the claimant by the appeal board in violation of this section is factually supported by substantial evidence. As finders of the facts, the conclusions of the appeal board must be upheld if based on substantial evidence (Matter of Heron v Albany Law School of Union Univ., 57 AD2d 672). The determination should be confirmed.